ACCEPTED
                                                                                          01-14-00767-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      1/9/2015 4:18:36 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                   CLERK

                                NO. 01-14-767-CV

                                                                      FILED IN
                                                               1st COURT OF APPEALS
               In the First Court of Appeals                       HOUSTON, TEXAS
                                                               1/9/2015 4:18:36 PM

                      Houston, Texas                           CHRISTOPHER A. PRINE
                                                                       Clerk



 Shirley Lenoir, Individually and as Personal Representative of the Estate of
        Shana Lenoir and Christopher McKnight, Individually and as
                       Next Friend of Nayla McKnight,
                             Appellants-Plaintiffs,

                                        v.

                                U.T. Physicians,
                               Appellee-Defendant.


               On Accelerated Appeal From Cause No. 2012-35806
           In the 164th Judicial District Court of Harris County, Texas
              Honorable Alexandra Smoots-Hogan, Presiding Judge


APPELLEE’S FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
          TO FILE RESPONSE BRIEF ON THE MERITS


      Appellee-Defendant U.T. Physicians (“U.T. Physicians”) files this First

Unopposed Motion for Extension of Time to File Response Brief on the Merits. In

support thereof, U.T. Physicians respectfully shows this Court the following:

      1.    On September 12, 2014, Appellants Shirley Lenoir, Individually and

as Personal Representative of the Estate of Shana Lenoir, and Christopher

McKnight, Individually and as Next Friend of Nayla McKnight (collectively, “the


                                         1
Lenoirs”) filed their notice of appeal in this proceeding.

      2.     On January 5, 2015, by extension of time granted by this Court, the

Lenoirs filed their opening brief on the merits.

      3.     U.T. Physicians’ response brief on the merits is currently due on

January 26, 2015.

      4.     U.T. Physicians respectfully requests that this Court grant U.T.

Physicians a 21-day extension of time from January 26, 2015 to February 16, 2015

to file its response brief on the merits.

      5.     U.T. Physicians submits that good cause exists for such an extension

based on counsel for U.T. Physicians’ engagement in the following matters:

      •      Preparation of a letter brief on appellate jurisdiction in No. 02-
             14-405-CV; Rollins v. Hart Security Ltd.; In the Second Court
             of Appeals (due on January 16, 2015);

      •      Preparation of a motion for panel rehearing in No. 04-14-153-
             CV; Gaskill v. VHS San Antonio Partners, LLC; In the Fourth
             Court of Appeals (due on January 16, 2015);

      •      Preparation of a response to a petition for review in No. 14-
             0697; Lenoir v. Matthews; In the Supreme Court of Texas (due
             on January 20, 2015);

      •      Preparation of an opening brief on the merits in No. 14-0362;
             CHRISTUS Health Gulf Coast v. Carswell; In the Supreme
             Court of Texas (due on January 20, 2015); and

      •      Preparation of a jury charge in Cause No. 13-10-12107-
             DCVAJA; Dimmit Wood Properties, Ltd. v. Chesapeake
             Exploration, LLC; In the 365th Judicial District Court of
             Dimmit County, Texas (due on January 23, 2015).


                                            2
      6.     This is U.T. Physicians’ first motion for extension of time to file its

opening brief on the merits and is filed not for the purpose of delay but so that

justice may be done.

      7.     The Lenoirs do not oppose the relief requested in this motion.

                                   CONCLUSION

      For the reasons stated above, U.T. Physicians respectfully requests that this

Court grant Appellee’s First Unopposed Motion for Extension of Time to File

Response Brief on the Merits. U.T. Physicians further respectfully requests that

this Court grant U.T. Physicians all other relief to which it is entitled.

                                            Respectfully submitted,

                                            FULBRIGHT & JAWORSKI LLP


                                            By     /s/ Warren S. Huang
                                                   David Iler
                                                   State Bar No. 10386480
                                                   david.iler@nortonrosefulbright.com
                                                   Warren Huang
                                                   State Bar No. 00796788
                                                   warren.huang@nortonrosefulbright.com
                                                   Jaqualine McMillan
                                                   State Bar No. 24082955
                                                   Jaqualine.mcmillan@nortonrosefulbright.com
                                            1301 McKinney, Suite 5100
                                            Houston, Texas 77010-3095
                                            Telephone: (713) 651-5151
                                            Facsimile: (713) 651-5246




                                           3
                                         GREG ABBOTT
                                         Attorney General of Texas

                                         By    /s/ Jason Warner
                                               Jason Warner
                                               Assistant Attorney General
                                               State Bar No. 24028114
                                               jason.warner@texasattorneygeneral.gov
                                               Bridget McKinley
                                               Assistant Attorney General
                                               State Bar No. 00788023
                                               bridget.mckinley@texasattorneygeneral.gov
                                         P.O. Box 12548, Capitol Station
                                         Austin, Texas 78711-2548
                                         Telephone: (512) 463-2197
                                         Facsimile: (512) 463-2224

                                         Counsel for Appellee U.T. Physicians



                     CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersigned

counsel – in reliance upon the word count of the computer program used to prepare

this document – certifies that this motion contains 402 words, excluding the words

that need not be counted under Texas Rule of Appellate Procedure 9.4(i)(1).


                                                     /s/ Warren S. Huang
                                                       Warren S. Huang




                                        4
                      CERTIFICATE OF CONFERENCE

      Counsel for Appellee has conferred with counsel for Appellants regarding

the filing of this motion, and Appellants do not oppose the relief requested in this

motion.


                                                      /s/ Warren S. Huang
                                                        Warren S. Huang



                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of Appellee’s First Unopposed Motion for

Extension of Time to File Response Brief on the Merits was served pursuant to

Texas Rule of Appellate Procedure 9.5 through the electronic filing manager

and/or by electronic mail on January 9, 2015, upon the following:

                             Mr. Joseph M. Gourrier
                            THE GOURRIER LAW FIRM
                          530 Lovett Boulevard, Suite B
                              Houston, Texas 77006
                            joseph@gourrierlaw.com
                             (Counsel for Appellant)


                                                      /s/ Warren S. Huang
                                                        Warren S. Huang




                                         5